Exhibit 10.1
CONSULTING AGREEMENT
          This Consulting Agreement (this “Agreement”), dated as of May 31,
2011, is made by and between Mr. Louis LeCalsey, III (the “Consultant”) and
Tufco Technologies, Inc., a Delaware corporation (“Tufco”).
Recitals
          WHEREAS, Tufco wishes to benefit from the Consultant’s experience and
expertise by retaining the Consultant as a consultant under this Agreement; and
          WHEREAS, the Consultant, in accordance with the terms and provisions
set forth below, desires to be retained as a consultant to Tufco under this
Agreement.
Agreement
          NOW, THEREFORE, in consideration of the mutual covenants and the
premises set forth herein, the Consultant and Tufco hereby agree as follows:
     1. Term. The Consultant has informed Tufco of his desire to retire from the
Company at the end of the Employment Term, as defined in the Employment
Agreement by and between Tufco and the Consultant dated October 8, 1996 and
attached hereto as Exhibit A (the “Employment Agreement”). Accordingly, the
Consultant and Tufco hereby agree that the Employment Term will not be renewed
(and Tufco hereby notifies the Consultant of nonrenewal of the Employment Term
pursuant to Section 6(a) of the Employment Agreement) and that the Consultant’s
employment by Tufco will terminate as of the expiration of the Employment Term
on September 19, 2011. The term of engagement under this Agreement shall
commence on September 19, 2011 and shall end on March 19, 2012 unless earlier
terminated in accordance with Section 6.5 (the “Consulting Term”).
Notwithstanding the foregoing, the Consulting Term shall end upon the death of
the Consultant.
     2. Consulting Services. During the Consulting Term, the Consultant shall
serve as a Senior Advisor to Tufco and shall (i) work on projects for, provide
advice to and consult with the Chairman of the Board of Directors of Tufco (the
“Board”), the Chief Executive Officer of Tufco (the “CEO”), the Chief Financial
Officer of Tufco (the “CFO”) and/or their designees, and (ii) meet and
communicate with customers, employees, suppliers and others as requested by the
Board, the CEO, the CFO and/or their designees (collectively, the “Consulting
Services”) for a total of 500 hours.
     3. Consulting Fee and COBRA Premium Reimbursement.
          3.1. During the Consulting Term, the Consultant shall receive a
consulting fee equal to $30,000 (the “Fee”), payable $5,000 per month for six
months (in arrears and prorated for any partial months).
          3.2. Provided that the Consultant timely elects to continue his
medical coverage in accordance with the Consolidated Omnibus Budget
Reconciliation Act of 1985, as

 



--------------------------------------------------------------------------------



 



amended (“COBRA”), the Consultant shall receive reimbursement for the cost of
such COBRA premiums during the Consulting Term (the “COBRA Reimbursement
Payments”). Such reimbursement shall be made no later than March 15 of the year
following the year in which the COBRA premium expense was incurred.
          3.3. The Consultant hereby agrees that he is not entitled to and shall
not make any claim for any fees or other compensation other than as set forth in
this Section 3.
     4. Restrictive Covenants and Other Agreements.
          4.1. The Consultant agrees that he is bound by the restrictive
covenants contained in the Employment Agreement by and between Tufco and the
Consultant dated October 8, 1996 (the “Employment Agreement”), including, but
not limited to, Sections 5, 8 and 9 of the Employment Agreement and that Tufco
shall be entitled to relief against the Consultant pursuant to Section 10 of the
Employment Agreement; provided, however, that the term “Non-Competition Period”
shall mean the period ending one (1) year after the later of (i) the date on
which the Consulting Term or, if applicable, the last Consulting Term Extension
Period (as defined below) terminates and (ii) the date on which the Consultant
is no longer a member of the Board. Notwithstanding any other provision of this
Agreement, Tufco and the Consultant agree that all such restrictive covenants
shall survive the execution and/or expiration of this Agreement or the
Consulting Term, including, but not limited to, Sections 5, 8, 9 and 10 of the
Employment Agreement.
          4.2. During the Non-Competition Period (as defined in the Employment
Agreement and modified herein), the Consultant agrees that he shall not,
directly or indirectly, on his own behalf or on behalf of any other person or
entity (i) seek to persuade any customer, client, shareholder, investor,
supplier or vendor to cease any relationship, or breach any agreement or
contract, with Tufco, Bradford Equities Management, LLC and/or their affiliates
or related parties, or (ii) interfere in any way with any relationship between
Tufco, Bradford Equities Management, LLC and/or their affiliates or related
parties and any of their customers, clients, shareholders, investors, suppliers
or vendors.
          4.3. The Consultant hereby agrees to cooperate with the Tufco in any
internal investigation or administrative, regulatory or judicial proceeding as
reasonably requested by Tufco (including, without limitation, the Consultant
being available to Tufco and/or its affiliates upon reasonable notice for
interviews and factual investigations, appearing at Tufco’s request to give
testimony without requiring service of a subpoena or other legal process,
volunteering to Tufco all pertinent information and turning over to Tufco all
relevant documents which are or may come into the Consultant’s possession).
          4.4. The Consultant hereby agrees that he will execute the resignation
letter from the board of directors of Independent Printing Company, Inc.
substantially in the form attached hereto as Exhibit B and that he will deliver
such resignation letter to Bradford Equities Management, LLC on the date hereof.
The Consultant hereby agrees that any officer of Bradford Equities Management,
LLC can, at any time, accept such resignation from the board of directors of
Independent Printing Company, Inc. by signing and dating such resignation
letter.

- 2 -



--------------------------------------------------------------------------------



 



          4.5. The Consultant hereby agrees that he will execute the resignation
letter from the Board substantially in the form attached hereto as Exhibit C and
that he will deliver such resignation letter to Bradford Ventures, Ltd. on the
date hereof. Such resignation letter will be signed by the Consultant but not
dated. The Consultant hereby agrees that any officer of Bradford Ventures, Ltd.
can, at any time, accept such resignation from the Board by signing and dating
such resignation letter.
          5. Representation. The Consultant hereby represents that his signing
of this Agreement and his performance of his obligations hereunder will not
breach or be in conflict with any other agreement to which he is a party or is
bound, and that he is not now subject to any covenants against competition or
similar covenants or any court order that could affect the performance of his
obligations to Tufco under this Agreement.
     6. Release of Claims.
          6.1. In consideration for Tufco entering in to this Agreement and for
the payment of the Fee and the COBRA Reimbursement Payments, the sufficiency of
which is hereby acknowledged, the Consultant as well as his heirs, assigns,
executors, administrators and agents, hereby releases, acquits and discharges
the Released Parties (as defined below) from any and all claims, demands,
damages, actions, attorneys’ fees, losses, causes of action or suits of any kind
or nature, known or unknown, arising out of or relating in any way to the
Consultant’s employment, termination of employment or consulting arrangement
with Tufco, including, but not limited to:

•   the National Labor Relations Act, 29 U.S.C. § 151 et seq.;

•   the Fair Labor Standards Act, 29 U.S.C. § 201 et seq.;

•   Chapter 109 of Wisconsin Statutes.

•   Chapter 104 of Wisconsin Statutes.

•   Chapter 103 of Wisconsin Statutes.

•   Claims based Administrative Rules of the Wisconsin Department of Workforce
Development, including but not limited to Chapter DWD 274 (Hours of Work and
Overtime), DWD 272 (Minimum Wages) and DWD 224 (Whistleblower Protection)

•   the Employee Retirement Income Security Act of 1974, 29 U.S.C. § 1001 et
seq.;

•   Title VII of the Civil Rights Act of 1964, 42 U.S.C. § 2000e et seq.;

•   the Age Discrimination in Employment Act of 1967, 29 U.S.C. § 621 et seq.;

•   the Civil Rights and Women’s Equity Act of 1991, Pub. L. No. 102-166,
Sections 1981 through 1988 of Title 42 of the United States Code, 42 U.S.C. §§
1981-1988;

•   the Equal Pay Act of 1963, 29 U.S.C. § 206(d);

•   the Rehabilitation Act of 1973, 29 U.S.C. § 791 et seq.;

•   the Americans With Disabilities Act of 1990, 42 U.S.C. § 12101 et seq.;

•   the Occupational Safety and Health Act of 1970, 29 U.S.C. § 651 et seq.;

•   the Consolidated Omnibus Budget Reconciliation Act of 1985, I.R.C. § 4980B;

•   the Family and Medical Leave Act of 1993, 29 U.S.C. § 2601 et seq.;

•   the Wisconsin Fair Employment Act, Wis. Stat. §§ 111.31-.395

•   Any other Wisconsin wage-hour and wage-payment laws or regulations;

- 3 -



--------------------------------------------------------------------------------



 



and/or any other federal, state, city, or local human rights, civil rights,
wage-hour, wage-payment, pension, employee benefits, labor or other laws, rules,
regulations and/or guidelines, constitutions, ordinances, public policy,
contract or tort laws, or any other claim for alleged breach of contract,
defamation, employment or age discrimination, sexual or other harassment,
retaliation, wrongful termination, constructive discharge, pain and suffering,
mental anguish, intentional and/or negligent infliction of emotional distress,
any claim arising under the common law, or any other action, arising out of or
relating in any way to the Consultant’s employment, termination of employment or
consulting arrangement with Tufco (collectively, “Claims”). The Consultant
hereby agrees that the release set forth in this paragraph is a general release
and waives and assumes the risk of any and all claims for damages which exist as
of this date but of which he does not know, whether through ignorance, error,
oversight, negligence, or otherwise, and which, if known, would materially
affect his decision to enter into this release. If any claim is not subject to
release, to the extent permitted by law, the Consultant waives any right or
ability to be a class or collective action representative or to otherwise
participate in any putative or certified class, collective or multi-party action
or proceeding based on such a claim in which Tufco is a party.
          6.2. Agreement Not to Sue. The Consultant hereby covenants and agrees
that he shall not file, initiate, or join any suit, in any forum, against any of
the Released Parties pleading or asserting any Claims released in this
Agreement. If the Consultant breaches this promise, then he shall pay each of
the applicable Released Parties its (his/her) attorneys’ fees and costs incurred
in defending against such claims.
          6.3. Released Parties. As used in this Agreement, “Released Parties”
shall mean Tufco; Tufco’s past, present, and future direct and indirect
subsidiaries, parents, shareholders, affiliates and related parties (including
but not limited to, Tufco Technologies, Inc; Overseas Equity Investors Ltd;
Bradford Ventures Ltd; Bradford Venture Partners, L.P.; Bradford Associates;
Bradford Equities Management, LLC; and all affiliates and related parties of the
foregoing); all of the foregoing entities’ successors and/or assigns; all of the
foregoing entities’ officers, directors, owners, partners, employees, agents,
representatives, insurers, benefit plans (including such plans’ sponsors,
administrators and fiduciaries), and the like; and any other person/entity
claimed to be jointly and or severally liable with any of the foregoing
persons/entities with respect claims or through which Tufco has acted, directly
or indirectly in its dealings with the Consultant.
          6.4. Right to Consider, Rescind, and Revoke Acceptance:
THE CONSULTANT ACKNOWLEDGES THAT HE IS ADVISED TO CONSULT WITH AN ATTORNEY OF
HIS CHOICE BEFORE SIGNING THIS AGREEMENT WHICH RELEASES RIGHTS HE HAS OR MAY
HAVE UNDER FEDERAL, STATE AND LOCAL LAW, INCLUDING, BUT NOT LIMITED TO, THE AGE
DISCRIMINATION IN EMPLOYMENT ACT (“ADEA”), THE ADA, AND TITLE VII.
THE CONSULTANT ALSO ACKNOWLEDGES THAT HE HAS BEEN AFFORDED TWENTY-ONE (21) DAYS
FROM THE DATE OF RECEIPT OF THIS AGREEMENT TO CONSIDER WHETHER TO SIGN.

- 4 -



--------------------------------------------------------------------------------



 



THE CONSULTANT FURTHER ACKNOWLEDGES THAT HE HAS SEVEN (7) DAYS FOLLOWING THE
DATE OF HIS SIGNATURE TO REVOKE THIS AGREEMENT AND THAT SHOULD NO REVOCATION
TAKE PLACE, THIS AGREEMENT WILL BECOME EFFECTIVE ON THE EIGHTH DAY AFTER HE
SIGNS THIS AGREEMENT.
          6.5. Additional Release. On or about September 19, 2011, if requested
by Tufco, the Consultant agrees to execute an additional general release,
substantially similar to this Section 6, covering the period from the date
hereof through the date of such additional release. If the Consultant does not
execute such additional release within 21 days after such request (or exercises
any right to revoke or rescind such additional release), the Consulting Term
shall thereupon end and the Consultant shall not be entitled to any further Fee
or COBRA Reimbursement Payments hereunder.
          6.6. Representations. By signing below, the Consultant and Tufco
acknowledge that each has read and completely understand the terms of this
Agreement. The Consultant and Tufco further affirmatively state that they have
consulted, if they chose to do so and at their own cost, an attorney before
signing this agreement. Finally, both the Consultant and Tufco are signing this
Agreement voluntarily and without duress, coercion or undue influence and intend
and agree to be legally bound by its terms.
     7. Miscellaneous.
          7.1. Independent Contractor Status. In performing services for Tufco
pursuant to this Agreement during the Consulting Term, the Consultant shall act
in the capacity of an independent contractor with respect to Tufco and not as an
employee of Tufco. The Consultant shall not represent to any person or entity
that he is an employee or agent of Tufco. The Consultant hereby acknowledges and
agrees that he is not entitled or eligible to participate in or receive coverage
under any of Tufco’s employee benefit plans, group insurance arrangements or
similar programs during the Consulting Term.
          7.2. Consulting Term Extension. If Tufco and the Consultant agree in
writing, the Consulting Term may be extended for one or more additional one
(1) month periods (each, a “Consulting Term Extension Period”). During any
Consulting Term Extension Period, the Consultant shall provide the Consulting
Services for 83 hours and the Consultant shall be entitled to a fee equal to the
monthly Fee (but the Consultant shall not be entitled to any COBRA Reimbursement
Payments). If the Consulting Term is extended to September 19, 2012, Tufco may,
but is not obligated to, hire the Consultant as an employee of Tufco. The terms
of such possible employment must be agreed to in writing by Tufco and the
Consultant.
          7.3. Withholding. The Consultant hereby agrees that he shall be
responsible for all income, self-employment and other tax liabilities in respect
of, and that Tufco shall have no responsibility to withhold any amounts from,
any payments hereunder.
          7.4. Governing Law. The terms of this Agreement shall be governed by
the laws of the State of Wisconsin, without regard to the principles of conflict
of laws thereof.

- 5 -



--------------------------------------------------------------------------------



 



          7.5. Binding Effect. All of the terms and provisions of this Agreement
shall be binding upon and inure to the benefit and be enforceable by the
respective heirs, representatives, successors (including any successor as a
result of a merger or similar reorganization) and assigns of the parties hereto,
except that the services to be provided by the Consultant hereunder shall be
provided personally by the Consultant. The Consultant may not assign any rights
or performance obligations under this Agreement to any other party without the
prior express written consent of Tufco.
          7.6. Notices. All notices required to be given under this Agreement
shall be given in accordance with Section 12(d) of the Employment Agreement.
          7.7. Entire Agreement. This Agreement constitutes the entire agreement
between the Consultant and Tufco regarding the subject matter hereof and
supersedes all previous agreements, promises, proposals, representations,
understandings and negotiations, whether written or oral, between the Consultant
and Tufco regarding such subject matter.
          7.8. Amendment; Waiver. This Agreement may not be modified or amended
in any way except in writing by the parties hereto. No waiver of any breach of
this Agreement shall be construed to be a waiver as to any succeeding breaches.
          7.9. Severability. If any provision of this Agreement or application
thereof to anyone under any circumstances is adjudicated to be invalid or
unenforceable in any jurisdiction, such invalidity or unenforceability shall not
affect any other provisions or applications of this Agreement which can be given
effect without the invalid or unenforceable provision or application and shall
not invalidate or render unenforceable such provision in any other jurisdiction.
          7.10. Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall be an original, but all of which together
shall constitute one and the same instrument.
[Signature Page Follows]

- 6 -



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the Consultant and Tufco have each executed this
Agreement as of the day and year first above written.

            TUFCO TECHNOLOGIES, INC.
      By:   /s/ Robert J. Simon         Name:   Robert J. Simon        Title:  
Chairman of the Board     

Agreed to and accepted:
/s/ Louis LeCalsey, III
Louis LeCalsey, III

- 7 -



--------------------------------------------------------------------------------



 



Exhibit A
EMPLOYMENT AGREEMENT
     This Employment Agreement is made and entered into between Tufco
Technologies, Inc., a Delaware corporation (‘Tufco”), Louis LeCalsey, III (the
“Employee”).
     WHEREAS, Tufco desires to employ the Employee, and the Employee desires to
become an employee of Tufco, upon the terms and conditions hereinafter set
forth.
WITNESSETH:
     NOW, THEREFORE, in consideration of the mutual covenants and promises
contained herein, the parties hereto, each intending to be legally bound hereby,
agree as follows:

1.   Employment.

     Tufco hereby employs the Employee as President and Chief Executive Officer
of Tufco and the Employee hereby accepts such employment, effective
September 19, 1996. During the term of employment under this Agreement (the
“Employment Term”), the Employee shall perform Employee’s duties and
responsibilities hereunder in accordance with the terms and conditions
hereinafter set forth.

2.   Performance.

     During the Employment Term, the Employee shall perform all duties and
accept all responsibilities as may be assigned from time to time by the Board of
Directors of Tufco (the “Board”) and that are consistent with the duties and
responsibilities of a President and Chief Executive Officer. During the
Employment Term, the Employee will diligently devote his entire business skill,
time and effort to the performance of his duties hereunder and will not alone or
as a member of a partnership or as an officer, director, employee or agent of
any other person, firm or business organization, engage in any other business
activities or pursuits requiring his personal services that might conflict with
his duties hereunder.

3.   Term.

     Unless otherwise terminated in accordance with Sections 6 or 7, the
Employment Term shall be for an initial term of three years commencing on
September 19, 1996 and continuing thereafter for successive one-year renewal
terms.

4.   Compensation for Employment.

     (a) The basic annual compensation of the Employee for his employment
services to Tufco and to all of Tufco’s subsidiaries and affiliated companies
during the Employment Term shall be $200,000 (the “Salary”), which Tufco shall
pay to the Employee in equal monthly installments. Tufco may adjust the salary
upward on an annual basis as the Board may determine, but the Salary shall not
be decreased.
     (b) Commencing as of October 1, 1996 and continuing during the Employment
Term, Tufco shall pay the Employee a bonus in accordance with this paragraph
(b). For each fiscal year during the Employment Term, the Board, in its sole
discretion, shall establish a budget for pre-tax income in

 



--------------------------------------------------------------------------------



 



accordance with generally accepted accounting principles consistently applied
and the Employee’s bonus will vary as a percentage of Salary in relation to the
percentage achievement of that budget as follows:

      Percentage of   Percentage of Salary Budget Attained   Earned as Bonus  
<85%   0% 85%   35% 90%   40% 100%   50% 110%   60% 120%   70% 130%   80% 140%  
90% 150%   100%

For a percentage of budget achievement between the benchmarks, the percentage of
Salary shall be linearly interpolated, provided that no bonus shall be paid for
achievement that constitutes less than 85% of the budget and the maximum bonus
shall be 100% of Salary in any event. In the case of a partial fiscal year,
Tufco shall adjust the bonus to correspond to Tufco’s budget and the salary for
the portion of the applicable fiscal year that shall be included in the
Employment Term.
     (c) During the Employment Term, Tufco shall also provide the Employee with
a $600 car allowance and health benefits consistent with those provided to other
senior executives of Tufco. The Employee will be entitled to five (5) weeks of
vacation for each year of the Employment Term. Tufco shall also reimburse the
Employee for any reasonable business expenses incurred on Tufco’s behalf in
connection with the performance of his services during the Employment Term.
     (d) During the Employment Term and thereafter until the Employee attains
age 65, the Company will include the Employee, his wife and his children under
the age of twenty-five in whatever health care benefit plans that the Company
generally provides to its senior executive officers from time to time, but only
to the extent that the terms of such plans permit doing so. Tufco will cease
covering the Employee’s children upon the earlier of the child’s attainment of
the age 25 or graduation from college.
     (e) During the Employment Term, the Company will provide the Employee with
term life insurance in the amount of $250,000. Upon termination of the
Employment Term, the Company will provide the Employee with term life insurance
in the amount of $125,000, until the Employee attains age 65.

5.   Agreement Not To Compete.

     (a) During the Non-Competition Period (defined below), the Employee shall
not, within the United States of America, Canada and Mexico, directly or
indirectly, in any capacity, render his services, engage or have a financial
interest (other than an investor-only financial interest) in, any business that
is competitive with any of those business activities in which Tufco shall have
been engaged during his employment by it, including paper converting, mill roll
converting, paper sheeting, slitting and rewinding paper rolls, facsimile rolls,
and buying and reselling paper products, nor shall the Employee assist any
person or entity that is engaged in such business, including by making Tufco
Information (defined below) available to any such person or entity. In addition,
during the Non-Competitive Period, the Employee shall not directly or indirectly
solicit or otherwise encourage any of Tufco’s employees to terminate their
employment with Tufco. If a court determines that the foregoing restrictions are
too broad or otherwise

 



--------------------------------------------------------------------------------



 



unreasonable under applicable law, including with respect to time or space, the
court is hereby requested and authorized by the parties hereto to review the
foregoing restriction to include the maximum restrictions allowable under
applicable law. The “Non-Competition Period” means the period equal to the
Employment Term plus an additional period of one year after the termination of
the Employee’s employment with Tufco.
     (b) The terms of this Section 5 shall apply to the Employee and any persons
or entities controlled by the Employee, including any member of the Employee’s
household, corporation or other entity of which he is an officer, director or
shareholder, or any other affiliate of the Employee, to the same extent as if
they were parties hereto, and the Employee shall take whatever actions may be
necessary to cause any such persons or entities to adhere to the terms of the
Section 5.

6.   Termination Without Compensation.

     (a) Non-Renewal of Term. The Employment term may be terminated by either
party hereto as of the end of the initial term or any renewal term then in
effect by giving notice of the intention to terminate the Employment Term at
least 30 days prior to the termination date. Upon any such termination, Tufco
shall not have any further liability or obligation to the Employee hereunder
except for any unpaid Salary and Fringe Benefits accrued to the date of
termination.
     (b) Partial or Total Disability. If the Employee is unable to perform his
duties and responsibilities hereunder to the full extent required hereunder by
reason of illness, injury or incapacity for six months (during which time he
shall continue to be compensated hereunder), Tufco may terminate the Employment
Term by notice to the Employee of the termination date, and Tufco shall not have
any further liability or obligation to the Employee hereunder except for any
unpaid Salary and Fringe Benefits accrued to the date of termination. In the
event of any dispute under this Section 6(b), the Employee shall submit to a
physical examination by a licensed physician mutually satisfactory to Tufco and
the Employee, the cost of such examination to be paid by Tufco, and the
determination of such physician shall be determinative. If, after termination
due to disability as provided herein, the Employee obtains, at his sole expense,
medical certification from a licensed physician reasonably satisfactory to Tufco
that such disability has ended, Tufco shall offer to employ the Employee
pursuant to the terms of this Agreement for the remainder of the initial term or
any renewal term in effect at the time of termination, except that Tufco shall
not be required to reemploy the Employee at the same officer position if Tufco
shall have elected another person to such position during the period of the
Employee’s disability and such other person continues in such position at the
time of the Employee’s return to employment.
     (c) Death. If the Employee dies, this Employment Agreement (except for the
provisions of Sections 5, 8 and 9 hereof) shall terminate, and thereafter Tufco
shall not have any further liability or obligation to the Employee, his
executors, administrators, heirs, assigns or any other person claiming under or
through him except for unpaid Salary and Fringe Benefits accrued to the date of
his death.
     (d) Cause. Tufco may terminate the Employment Term for “cause” by giving
the Employee 30 days’ notice of the termination date, and thereafter Tufco shall
not have any further liability or obligation to the Employee. For purposes of
this Agreement, “cause” shall mean the failure of the Employee to observe or
perform (other than by reason of illness, injury or incapacity) any of the
material terms or provisions of this Agreement, dishonesty, willful misconduct,
material neglect of Tufco’s business, conviction of a felony or other crime
involving moral turpitude, misappropriation of funds or habitual insobriety.

 



--------------------------------------------------------------------------------



 



7.   Termination With Compensation.

     Tufco shall have the right to terminate the Employment Term without cause
at any time by giving the Employee 30 days’ notice of the termination date.
Under such circumstances, Tufco shall continue to pay to the Employee the Salary
then in effect for the remainder of the initial term or any renewal term then in
effect; provided however, that the Employee shall not be entitled to any
compensation under this Section 7 unless the Employee executes and delivers to
Tufco after a notice of termination a release in a form satisfactory to Tufco by
which the Employee releases Tufco from any obligations and liabilities of any
type whatsoever, except for Tufco’s obligation to provide the Salary specified
in this Section 7. The parties hereto acknowledge that the Salary to be provided
under this Section 7 is to be provided in consideration for the above-specified
release. Upon any termination under this Section 7, Tufco shall not have any
obligation to the Employee, his executors, administrators, heirs, assigns or any
other person claiming under or through him other than to pay to the Employee the
Salary specified in this Section 7 in exchange for the above-mentioned release.

8.   Inventions, Designs and Product Developments.

     All inventions, innovations, designs, ideas and product developments
(collectively, the “Developments”), developed or conceived by the Employee,
solely or jointly with others, whether or not patentable or copyrightable, at
any time during the Employment Term and that relate to the actual or planned
business activities of Tufco and all of the Employee’s right, title and interest
therein, shall be the exclusive property of Tufco or such subsidiary, as the
case may be. The Employee hereby assigns, transfers and conveys to Tufco all of
his right, title and interest in and to any and all such Developments. As
requested from time to time by the Board, the Employee shall disclose fully, as
soon as practicable and in writing, all Developments to the Board. At any time
and from time to time, upon the request of any of the Board, the Employee shall
executive and deliver to Tufco any and all instruments, documents and papers,
give evidence and do any and all other acts that, in the opinion of counsel for
Tufco, are or may be necessary or desirable to document such transfer to enable
Tufco to file and prosecute applications for and to acquire, maintain and
enforce any and all patents, trademark registrations or copy rights under United
States or foreign law with respect to any such Developments or to obtain any
extension, validation, reissue, continuance or renewal of any such patent,
trademark or copyright. Tufco will be responsible for the preparation of any
such instruments, documents and papers and for the prosecution of any such
proceedings and will reimburse the Employee for all reasonable expenses incurred
by him in compliance with the provisions of this Section.

9.   Confidential Information.

     (a) The Employee has had and will have possession of or access to
confidential information relating to the business of Tufco, including writings,
equipment, processes, drawings, reports, manuals, invention records, financial
information, business plans, customer lists, the identify of or other facts
relating to prospective customers, inventory lists, arrangements with suppliers
and customers, computer programs or other material embodying trade secrets,
customer or product information or technical or business information of Tufco.
All such information, other than any information that is in the public domain
through no act or omission of the Employee or which he is authorized to
disclose, is referred to collectively as the “Tufco Information”. During and
after the Employment Term, the Employee shall not (i) use or exploit in any
manner the Tufco Information for himself or any person, partnership,
association, corporation or other entity other than Tufco, (ii) remove any Tufco
Information, or any reproduction thereof, from the possession or control of
Tufco or (iii) treat the Tufco Information otherwise than in a confidential
manner.

 



--------------------------------------------------------------------------------



 



     (b) All Tufco Information developed, created or maintained by the Employee,
alone or with others while employed by Tufco, and all Tufco Information
maintained by the Employee thereafter, shall remain at all times the exclusive
property of Tufco. The Employee shall return to Tufco all Tufco Information and
reproductions thereof, whether prepared by him or others, that are in his
possession immediately upon request and in any event upon the completion of his
employment by Tufco.

10.   Remedies.

     The Employee expressly acknowledges that the remedy at law for any breach
of Sections 5, 8 or 9 will be inadequate and that upon any such breach or
threatened breach, Tufco shall be entitled as a matter of right to injunctive
relief in any court of competent jurisdiction, in equity or otherwise, and to
enforce the specific performance of the Employee’s obligations under these
provisions without the necessity of proving the actual damage to Tufco or the
inadequacy of a legal remedy. The rights conferred upon Tufco by the preceding
sentence shall not be exclusive of, but shall be in addition to, any other
rights or remedies which Tufco may have at law, in equity or otherwise.

11.   Survival.

     Notwithstanding the termination of the Employment Term pursuant to
Section 6 or 7, the obligations of the Employee under Sections 5, 8 and 9 hereof
shall survive and remain in full force and effect and Tufco shall be entitled to
relief against the Employee pursuant to the provisions of Section 10 hereof.

12.   General.

     (a) Governing Law. The terms of this Agreement shall be governed by the
laws of the State of Wisconsin.
     (b) Tufco. For purposes of Sections 5, 7, 8, 9 and 10, the term “Tufco”
shall be deemed to include any incorporated subsidiaries or affiliates of Tufco.
     (c) Binding Effect. All of the terms and provisions of this Agreement shall
be binding upon and inure to the benefit and be enforceable by the respective
heirs, representatives, successors (including any successor as a result of a
merger or similar reorganization) and assigns of the parties hereto, except that
the duties and responsibilities of the Employee hereunder are of a personal
nature and shall not be assignable in whole or in part by the Employee.
     (d) Notices. All notices required to be given under this Agreement shall be
in writing and shall be deemed to have been given when personally delivered or
when mailed by registered or certified mail, postage prepaid, return receipt
requested, or when sent by Federal Express or other overnight delivery service,
addressed as follows:

 



--------------------------------------------------------------------------------



 



     TO EMPLOYEE:
Mr. Louis LeCalsey, III
4125 Dollar Lane
DePere, WI 54115
     TO TUFCO:
Tufco Technologies, Inc.
c/o Mr. Greg Wilemon, Chief Financial Officer
4800 Simonton Road
Dallas, TX 75244
and
Tufco Technologies, Inc.
c/o Mr. Robert J. Simon, Chairman
1212 Avenue of the Americas
Suite 1802
New York, NY 10036
     (e) Entire Agreement; Termination of Prior Agreement; Modification. This
Agreement constitutes the entire agreement of the parties hereto with respect to
the subject matter hereof. This Agreement may not be modified or amended in any
way except in writing by the parties hereto.
     (f) Duration. Notwithstanding the termination of the Employment Term and of
the Employee’s relationship with Tufco, this Agreement shall continue to bind
the parties for so long as any obligations remain under this Agreement, and in
particular, the Employee shall continue to be bound by the terms of Sections 5,
8, 9 and 10.
     (g) Waiver. No waiver of any breach of this Agreement shall be construed to
be a waiver as to succeeding breaches.
     (h) Severability. If any provision of this Agreement or application thereof
to anyone under any circumstances is adjudicated to be invalid or unenforceable
in any jurisdiction, such invalidity or unenforceability shall not affect any
other provisions or application of this Agreement which can be given effect
without the invalid or unenforceable provision or application and shall not
invalidate or render unenforceable such provision in any other jurisdiction.
     (i) Counterparts. This Agreement may be signed in any number of
counterparts, each of which shall be an original, with the same effect as if the
signatures hereto were upon the same instrument.

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto intending to be legally bound, have
hereunto duly executed this Agreement this 8th day of October, 1996.

                  TUFCO TECHNOLOGIES, INC.    
 
           
ATTEST:
           
 
           
/s/ Kathy Manos
 
  By:   /s/ Greg Wilemon
 
   
 
      Title: CFO/COO    
 
           
WITNESS:
           
 
           
/s/ Kathy Manos
      /s/ Louis LeCalsey, III    
 
           
 
      LOUIS LeCALSEY, III    

 



--------------------------------------------------------------------------------



 



Exhibit B
Bradford Equities Management, LLC
360 Hamilton Avenue
Suite 425
White Plains, NY 10601
Attn: Mr. Robert J. Simon
Dear Mr. Simon,
     Effective immediately upon the acceptance of this letter by any officer of
Bradford Equities Management, LLC, I hereby resign from my position as a member
of the board of directors of Independent Printing Company, Inc.

            Respectfully,
      /s/ Louis LeCalsey, III       Louis LeCalsey, III   

         
Accepted:
  Date:    
 
       
 
       

 



--------------------------------------------------------------------------------



 



Exhibit C
Bradford Ventures, Ltd.
360 Hamilton Avenue
Suite 425
White Plains, NY 10601
Attn: Mr. Robert J. Simon
Dear Mr. Simon,
     Effective immediately upon the acceptance of this letter by any officer of
Bradford Ventures, Ltd., I hereby resign from my position as a member of the
board of directors of Tufco Technologies, Inc.

            Respectfully,
      /s/ Louis LeCalsey, III       Louis LeCalsey, III   

         
Accepted:
  Date:    
 
       
 
       

 